PER CURIAM.
We treat this appeal as a petition for writ of mandamus, which we deny.
The trial court granted appellant’s petition for determination of paternity, but reserved jurisdiction as to visitation. Appellant seeks to have the trial court make a decision as to his visitation rights. We issued an order to show cause and the trial judge’s response stated that he intended to rule on appellant’s fitness for visitation upon appellant's release from prison. We hold that the trial judge has made a decision as to visitation — he denied it so long as appellant is incarcerated.
DENIED.
HERSEY, GUNTHER and GARRETT, JJ., concur.